PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Owen J. OnsumNovember 1, 2010 Owen J. OnsumNovember 1,2010 President & CEO FIRST NORTHERN COMMUNITY BANCORP & FIRST NORTHERN BANK P.O. Box 547 Dixon, California (707) 678-3041 First Northern Community Bancorp – Third Quarter Earnings Report Positive Momentum Continues Dixon, California - First Northern Community Bancorp (the “Company,” ticker symbol FNRN.OB), holding company for First Northern Bank (“First Northern” or the “Bank”) and celebrating its first 100 years in business, today announced financial results for the third quarter of 2010.Owen “John” Onsum, President and Chief Executive Officer, stated, “The Company reported year-to-date net income of $1,717,000 or $0.11 per diluted common share, as of September 30, 2010, which represents an increase of 10.3% compared to net income of $1,560,000, or $0.11 per diluted common share earned in the same fiscal period last year.”Net income for the quarter ended September 30, 2010 was $757,000 or $0.06 per diluted common share, an improvement of 43.4%, compared to $531,000 or $0.03 per diluted common share for the same fiscal period last year. Total assets at September 30, 2010 were $727.3 million, a decrease of $2.7 million, or 0.37% compared to the same period in 2009.Total deposits of $630.8 million increased $600,000 or 0.10% compared to September 30, 2009 figures.During that same period, total net loans (including loans held-for-sale) decreased $30.3 million, or 6.24%, to $455.3 million.Total risk-based capital was approximately 16.0%, far exceeding the ‘well-capitalized’ threshold of 10%. Commenting on the Company’s third quarter performance, Onsum said, “Everyone at First Northern is working diligently to help our customers and our communities through the remainder of this economic trough.Loan write-downs and the expenses associated with loan collections have improved, and we continue to see genuine gains from our ongoing cost cutting initiatives.Comparing the first nine months of 2010 to the same period last year, ‘Other Operating Expense’ is down $1,601,000.This category includes such items as salaries & benefits, occupancy & equipment, stationary & supplies, and advertising.We will continue to do what we do best as our commitment to superior service has proven time and time again, in all economic cycles that banking is a people business.Much of our success comes from the continued referrals we receive from our satisfied customer base.” -More- First Northern Bank, an independent community bank headquartered in Solano County since 1910, serves Solano, Yolo, Sacramento, Placer and the west slope of El Dorado County. First Northern has 11 branches located in Dixon, Davis, West Sacramento, Fairfield, Vacaville (2), Winters, Woodland, Downtown Sacramento, Roseville, and Auburn, and has a full service Trust Department in Sacramento. First Northern Bank also offers 24/7 real estate mortgage loans, SBA loans, and non-FDIC insured Investment and Brokerage Services at each branch location. Real Estate Mortgage Loan offices are located in Davis, Roseville and Folsom, and real estate loan representatives are available to meet customers at any of the Bank’s branches by appointment.The Bank specializes in relationship banking and employs experts in the area of small business, commercial, agribusiness, and real estate lending, as well as wealth management. February 1, 2010, marked First Northern Bank’s centennial milestone, it’s first 100 years of serving the community.The Bank can be found on the Web at www.thatsmybank.com. Forward-Looking Statements This press release may include certain "forward-looking statements" about First Northern Community Bancorp (the "Company").These forward-looking statements are based on management's current expectations and are subject to certain risks, uncertainties and changes in circumstances.Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors.More detailed information about these risk factors is contained in the Company's most recent reports filed with the Securities and Exchange Commission on Forms 10-K, 10-Q and 8-K, each as it may be amended from time to time, which identify important risk factors that could cause actual results to differ materially from those contained in the forward-looking statements.The financial information contained in this release should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's most recent reports on Form 10-K and Form 10-Q.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances arising after the date on which they are made.For further information regarding the Company, please read the Company's reports filed with the SEC and available at www.sec.gov. XXX
